Citation Nr: 9903720	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  97-19 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
fractured zygomatic malar complex, with post-traumatic 
headaches and depression, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1980 to 
April 1985.

This matter arises from a January 1997 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefit sought on 
appeal.  The case has been referred to the Board of Veterans' 
Appeals (Board) for resolution.


REMAND

After a preliminary review of the record, the Board finds 
that further development is necessary before appellate review 
can proceed.  The veteran was granted service connection in 
1985 for residuals of a fractured zygoma.  In December 1986 
the RO expanded the grant of service connection to include 
post-traumatic headaches and depression as "part and parcel 
of [the veteran's] service-connected left zygomatic 
fracture." A 30 percent disability rating is currently in 
effect, which was assigned by the RO on symptoms associated 
with the veteran's depression.  In her February 1997 notice 
of disagreement, the veteran, through her representative, 
requested separate ratings for the three service connected 
disabilities (fracture residuals, post-traumatic headaches, 
and post-traumatic depression).  The Board finds that the 
veteran does have three distinct disabilities, each of which 
is manifested by symptomatology which is not duplicative or 
overlapping.  Therefore, in accordance with Esteban v. Brown, 
6 Vet. App. 259, 262 (1994), each of the three disabilities 
must be evaluated separately.  

In view of the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The veteran should be afforded a 
neurologic examination to determine the 
nature, extent, and severity of any 
current disability with respect to the 
residuals of the fractured zygoma and 
post-traumatic headaches.  The examiner 
is requested to evaluate, in particular, 
the nerves in the area of the fractured 
zygomatic malar complex.  If there is 
pathology related to the fracture, the 
examiner should determine the level of 
impairment, if any, which is an effect of 
the pathology.  With regard to the 
headaches, the examiner should offer an 
opinion as to the level of impairment, if 
any, which the veteran experiences as a 
result of post-traumatic headaches, and 
make findings, to the extent possible, as 
to whether the veteran has been having 
any prostrating attacks of post-traumatic 
headaches, and, if so, the frequency of 
any such attacks.  The examiner must 
review the medical records in the claims 
file, including the service medical 
records.  All indicated diagnostic 
studies and any additional examinations 
deemed necessary by the examiner should 
be performed. 

2.  The veteran should be afforded an 
oral and maxillofacial examination to 
evaluate the non- neurological residuals 
of the fractured zygomatic malar complex.  
The examiner should review the medical 
records in the  claims file, particularly 
the records of the surgical reduction of 
the veteran's fractured zygoma, and offer 
an opinion as to the current severity of 
any residual disability.  The examiner 
should determine whether the scar at the 
site of the fracture is objectively 
tender or painful.  All indicated 
diagnostic studies should be performed. 

3.  The veteran should be afforded a 
psychiatric examination to evaluate the 
nature and extent of depression secondary 
to a left zygomatic fracture.  The 
examiner is requested to assign a global 
assessment of functioning (GAF) score and 
to offer an opinion regarding the level 
of the veteran's social and occupational 
impairment due to depression secondary to 
the left zygomatic fracture.  The 
examiner should, if possible, report a 
GAF score based solely on the social and 
occupational impairment due to any 
current depression which is secondary to 
residuals of the zygomatic fracture. The 
examiner should review all pertinent 
medical records in the veteran's claims 
file, prior to rendering the requested 
opinions. The report of the examination 
should include a complete rationale for 
all opinions expressed.

4.  Thereafter, the RO should assign 
appropriate separate ratings for the 
residuals of the fractured zygoma, post-
traumatic headaches, and post-traumatic 
depression.  With regard to the rating of 
depression secondary to the zygomatic 
fracture, consideration should be given 
to both 38 C.F.R. § 4.132, Diagnostic 
Code 9405 (1996) and 38 C.F.R. § 4.130, 
Diagnostic Code 9433 (1998).  If the 
decision is adverse to the veteran, a 
supplemental statement of the case should 
be issued identifying the rating criteria 
for each disability, and the veteran 
should be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review. 


The purposes of this REMAND are to comply with due process 
requirements and to obtain clarifying medical information.  
The Board points out to the veteran that, when a claimant, 
without good cause, fails to report for a necessary 
examination, a claim for an increased disability rating shall 
be denied.  38 C.F.R. § 3.655 (1998).  By this REMAND, the 
Board does not intimate any opinion as to the merits of the 
appeal. The veteran is free to submit to the RO any 
additional evidence she desires to have considered in 
connection with her current appeal. No action is required of 
the veteran until she receives further notice.  


		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




- 5 -


